844 F.2d 789
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Lewis ANDERSON, Petitioner-Appellant,v.Warden Bill COMPTON, Respondent-Appellee.
No. 87-5943.
United States Court of Appeals, Sixth Circuit.
April 8, 1988.
ORDER

1
Petitioner moves the court for the appointment of counsel in his appeal dismissing his habeas corpus petition filed under 28 U.S.C. Sec. 2254.  The appeal has been referred to a panel pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the certified record and the parties' briefs, this panel unanimously agrees that oral argument is not necessary.  Fed.R.App.P. 34(a).


2
Petitioner claimed that his conviction is supported by insufficient evidence, that his counsel provided ineffective assistance, and that the trial court's evidentiary rulings were erroneous.


3
Upon consideration, we hereby deny petitioner's motion for counsel, and affirm the district court's judgment for the reasons stated by the district court in its order filed August 6, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.